IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


LAMAR BROWN,                               : No. 51 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
MARK GARMAN SUPERINTENDENT OF              :
THE STATE CORRECTIONAL                     :
INSTITUTION AT ROCKVIEW, DISTRICT          :
ATTORNEY'S OFFICE OF ADAMS                 :
COUNTY, ADAMS COUNTY/ COMMON               :
PLEAS COURT OF ADAMS COUNTY,               :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.